PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/455,066
Filing Date: 27 Jun 2019
Appellant(s): Brilliant et al.



__________________
Robert M. Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. 	Claims 1, 2, 16-17, and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (5,975,901) in view of Silver (2,686,325).  

New Grounds of Rejection 
None.

Withdrawn Rejection
None.

(2) Response to Argument
Appellants argue with respect to the phrases “imitation lipstick bullet” as claimed and “Nowhere, does Kennedy disclose any information of a lipstick bullet …” on page 8 and “neither Kennedy nor Silver make any mention of an “imitation lipstick bullet”” on pages 12-13 of the brief are noted.  They are not persuasive because the claims do not indicate the imitation lipstick bullet has a shape, size, and geometry that resembles a real lipstick bullet for applying lipstick to a user as argued by the Appellant.  There are various forms of lipstick bullets and the tooth cleaning device of Kennedy has a shape which is considered equivalent to one of the forms of the lipstick bullets.  For example only and responsive to appellant’s argument, the U.S. Patent Application Publication No. 2014/0166033 to Declouet shows various forms of lipstick bullets (Figs. 1-6) and the tooth cleaning device of Kennedy looks similar to the lipstick bullet as shown in Figure 4 of Declouet.
Appellants argue with respect to Kennedy about the phrase “the toothpick/imitation lipstick bullet” on page 9 of the brief is noted, but this is not persuasive for the reasons as set forth above because the tooth cleaning device of Kennedy is considered equivalent to the imitation lipstick bullet as claimed.
Appellants argue “… the secondary reference of Silver there is absolutely no disclosure of an imitation lipstick bullet” on pages 9-10 of the brief is noted.  This is not persuasive because Silver is relied upon for nothing more than teaching of the tooth cleaning device having the planar longitudinal end face being slanted relative to the cylindrical outer wall and the tooth cleaning implement having the height from the planar longitudinal end face and the height being less than the diameter of the tooth cleaning device below the planar longitudinal end face (see the final rejection Office Action dated 11/12/2021.  In the final rejection Office Action, there was an unintended error made by the Examiner on page 7, second paragraph, that it should be MPEP instead of “MEPE”).
Appellants’ argument with respect to Silver on page 10 of the brief such as “… the device is a finger sleeve toothbrush not a “toothpick”” are noted.  They are not persuasive because Silver teaches “The pointed projection 5, by virtue of its shape, serves to clean between-the-teeth areas by effectively projecting into these narrow spaces” (column 2, lines 48-50) which is considered equivalent to a toothpick or tooth cleaning implement as claimed.  In response to Appellants’ argument about the impermissible hindsight reconstruction, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, it would have been obvious to one having ordinary skill in the art in view of Silver to modify the tooth cleaning device of Kennedy so the tooth cleaning device is constructed with the planar longitudinal end face being slanted relative to the cylindrical outer wall and the tooth cleaning implement being disposed on the planar longitudinal end face and having the longitudinal axis that is orthogonal to the planar longitudinal end face because the selection of the specific shape for the planar longitudinal end face would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  It also would have been obvious to one of ordinary skill in the art in view of Silver to further modify the tooth cleaning device of Kennedy as modified so the tooth cleaning device is constructed with the tooth cleaning implement comprises a height less than a diameter of the toothpick/imitation lipstick bullet below the longitudinal end face because the selection of the specific length for the tooth cleaning implement would appear to have been an obvious matter of design choice based upon conventional design consideration, such as to increase the rigidity of the tooth cleaning implement.
Appellants’ arguments with respect to Silver on pages 11-13 about the dimensional relationship such as “there is no support in Silver for the alleged disclosure regarding the dimensional relationship of a height from the longitudinal end face, the height being less than a diameter of the imitation lipstick bullet below the longitudinal end face” are noted.  They are not persuasive because according to the MPEP, section 2125 (II), states “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach on of ordinary skill in the art.” (see final rejection Office Action), and the description of the pointed projection/toothpick 5 (see the previous paragraph above) in combination with the ridges 4, 6 of a toothbrush, and Figures 1 and 3 of Silver, then one of ordinary skill in the art would determine that Silver teaches the height of the pointed projection/toothpick being less than the diameter below the slanted longitudinal end face because it appears that if the height of the pointed projection/toothpick is longer than as shown in the figures of Silver then the pointed projection/toothpick would interfere with a user’s mouth while using the ridges 4, 6 of the toothbrush.
Appellants’ arguments with respect to “the end face being slanted relative to the cylindrical outer wall” and Kennedy on pages 14-16 of the brief are noted.  They are not persuasive because the toothpick 14 of Kennedy as modified from the teaching of Silver can be nested within another similar toothpick since Silver teaches a pointed end of the pointed projection/toothpick 5 does not extend beyond an end point of the handle portion 1 (see Figs. 2, & 4-6).  Therefore, the toothpick of Kennedy as modified is capable to be nested within another similar toothpick to provide the nesting arrangement as shown in Fig. 4.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LUAN K BUI/Primary Examiner, Art Unit 3736                
                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.